
	
		I
		112th CONGRESS
		1st Session
		H. R. 611
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To foster transparency about the commercial use of
		  personal information, provide consumers with meaningful choice about the
		  collection, use, and disclosure of such information, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Building Effective Strategies
			 To Promote Responsibility Accountability Choice Transparency Innovation
			 Consumer Expectations and Safeguards Act or the
			 BEST PRACTICES
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2 Definitions.
					Title I—Transparency, Notice, and Individual Choice
					Sec. 101. Information to be made available.
					Sec. 102. Provision of notice or notices.
					Sec. 103. Opt-out consent required for collection and use of
				covered information by a covered entity.
					Sec. 104. Express affirmative consent.
					Sec. 105. Material changes to privacy practices.
					Sec. 106. Exceptions.
					Title II—Accuracy, Access, and Dispute Resolution
					Sec. 201. Accuracy.
					Sec. 202. Access and dispute resolution.
					Title III—Data Security, Data Minimization, and
				Accountability
					Sec. 301. Data security.
					Sec. 302. Accountability.
					Sec. 303. Data minimization obligations.
					Title IV—Safe Harbor and Self-Regulatory Choice
				Program
					Sec. 401. Safe harbor.
					Sec. 402. Approval by the Federal Trade Commission.
					Sec. 403. Requirements of self-regulatory program.
					Sec. 404. Rulemaking.
					Title V—Exemptions
					Sec. 501. Use of aggregate or deidentified
				information.
					Sec. 502. Activities covered by other Federal privacy
				laws.
					Title VI—Application and Enforcement
					Sec. 601. General application.
					Sec. 602. Enforcement by the Federal Trade
				Commission.
					Sec. 603. Enforcement by State attorneys general.
					Sec. 604. Private right of action.
					Sec. 605. Effect on other laws.
					Title VII—Miscellaneous Provisions
					Sec. 701. Review.
					Sec. 702. Consumer and business education campaign.
					Sec. 703. Effective date.
					Sec. 704. Severability.
				
			2.DefinitionsAs used in this Act, the following
			 definitions apply:
			(1)Aggregate
			 informationThe term aggregate information means
			 data that relates to a group or category of services or individuals, from which
			 all information identifying an individual has been removed.
			(2)CommissionThe
			 term Commission means the Federal Trade Commission.
			(3)Covered
			 entityThe term covered
			 entity means a person engaged in interstate commerce that collects or
			 stores data containing covered information or sensitive information. Such term
			 does not include—
				(A)the Federal
			 Government or any instrumentality of the Federal Government, nor the government
			 of any State or political subdivision of a State; or
				(B)any person that
			 can demonstrate that such person—
					(i)stores covered
			 information from or about fewer than 15,000 individuals;
					(ii)collects covered
			 information from or about fewer than 10,000 individuals during any 12-month
			 period;
					(iii)does not collect
			 or store sensitive information; and
					(iv)does not use
			 covered information to study, monitor, or analyze the behavior of individuals
			 as the person’s primary business.
					(4)Covered
			 information
				(A)In
			 generalThe term covered information means, with
			 respect to an individual, any of the following:
					(i)the first name or
			 initial and last name;
					(ii)a
			 postal address;
					(iii)an
			 email address;
					(iv)a
			 telephone or fax number;
					(v)a
			 tax identification number, passport number, driver’s license number, or any
			 other unique government-issued identification number;
					(vi)a
			 financial account number, or credit card or debit card number, or any required
			 security code, access code, or password that is necessary to permit access to
			 an individual’s financial account;
					(vii)any unique
			 persistent identifier, such as a customer number, unique pseudonym or user
			 alias, IP address, or other unique identifier, where such identifier is used to
			 collect, store or identify information about a specific individual or to create
			 or maintain a preference profile; or
					(viii)any other
			 information that is collected, stored, used, or disclosed in connection with
			 any covered information described in clauses (i) through (vii).
					(B)ExclusionSuch
			 term shall not include—
					(i)the title,
			 business address, business email address, business telephone number, or
			 business fax number associated with an individual’s status as an employee of an
			 organization, or an individual’s name when collected, stored, used, or
			 disclosed in connection with such employment status; or
					(ii)any information
			 collected from or about an employee by an employer, prospective employer, or
			 former employer that directly relates to the employee-employer
			 relationship.
					(5)Operational
			 purpose
				(A)In
			 generalThe term operational purpose means a purpose
			 reasonably necessary to facilitate, improve, or safeguard the logistical or
			 technical ability of a covered entity to provide goods or services, manage its
			 operations, comply with legal obligations, or protect against risks and
			 threats, including—
					(i)providing,
			 operating, or improving a product or service used, requested, or authorized by
			 an individual, including the ongoing provision of customer service and
			 support;
					(ii)analyzing data
			 related to use of the product or service for purposes of improving the covered
			 entity’s products, services, or operations;
					(iii)basic business
			 functions such as accounting, inventory and supply chain management, quality
			 assurance, and internal auditing;
					(iv)protecting or
			 defending the rights or property, including intellectual property, of the
			 covered entity against actual or potential security threats, fraud, theft,
			 unauthorized transactions, or other illegal activities;
					(v)preventing
			 imminent danger to the personal safety of an individual or group of
			 individuals;
					(vi)complying with a
			 Federal, State, or local law, rule, or other applicable legal requirement,
			 including disclosures pursuant to a court order, subpoena, summons, or other
			 properly executed compulsory process; and
					(vii)any other
			 category of operational use specified by the Commission by regulation that is
			 consistent with the purposes of this Act.
					(B)ExclusionSuch
			 term shall not include—
					(i)the
			 use of covered information for marketing or advertising purposes, or any use of
			 or disclosure of covered information to a third party for such purposes;
			 or
					(ii)the
			 use of covered information for a purpose that an individual acting reasonably
			 under the circumstances would not expect based on the product or service used,
			 requested, or authorized by the individual.
					(6)Preference
			 profileThe term preference profile means a list of
			 preferences, categories of information, or interests—
				(A)associated with an
			 individual or with an individual’s computer or other device;
				(B)inferred from the
			 actual behavior of the individual, the actual use of the individual’s computer
			 or other device, or information supplied directly by the individual or other
			 user of a computer or other device; and
				(C)compiled and
			 maintained for the purpose of marketing or purposes related to marketing,
			 advertising, or sales.
				(7)Publicly
			 available information
				(A)In
			 generalThe term publicly available information
			 means any covered information or sensitive information that a covered entity
			 has a reasonable basis to believe is lawfully made available to the general
			 public from—
					(i)Federal, State, or
			 local government records;
					(ii)widely
			 distributed media; or
					(iii)disclosures to
			 the general public that are required to be made by Federal, State, or local
			 law.
					(B)ConstructionA
			 covered entity has a reasonable basis to believe that information is lawfully
			 made available to the general public if the covered entity has taken steps to
			 determine—
					(i)that
			 the information is of a type that is available to the general public;
			 and
					(ii)whether an
			 individual can direct that the information not be made available to the general
			 public and, if so, that the individual has not done so.
					(8)Sensitive
			 information
				(A)DefinitionThe
			 term sensitive information means—
					(i)any
			 information that is associated with covered information of an individual and
			 relates directly to that individual’s—
						(I)medical history,
			 physical or mental health, or the provision of health care to the
			 individual;
						(II)race or
			 ethnicity;
						(III)religious
			 beliefs and affiliation;
						(IV)sexual
			 orientation or sexual behavior;
						(V)income, assets,
			 liabilities, or financial records, and other financial information associated
			 with a financial account, including balances and other financial information,
			 except when financial account information is provided by the individual and is
			 used only to process an authorized credit or debit to the account; or
						(VI)precise
			 geolocation information and any information about the individual’s activities
			 and relationships associated with such geolocation; or
						(ii)an
			 individual’s—
						(I)unique biometric
			 data, including a fingerprint or retina scan; or
						(II)Social Security
			 number.
						(B)Modified
			 definition by rulemakingThe Commission may, by regulations
			 promulgated under section 553 of title 5, United States Code, modify the scope
			 or application of the definition of sensitive information for
			 purposes of this Act. In promulgating such regulations, the Commission shall
			 consider—
					(i)the
			 purposes of the collection of the information and the context of the use of the
			 information;
					(ii)how
			 easily the information can be used to identify a specific individual;
					(iii)the nature and
			 extent of authorized access to the information;
					(iv)an
			 individual’s reasonable expectations under the circumstances; and
					(v)adverse effects
			 that may be experienced by an individual if the information is disclosed to an
			 unauthorized person.
					(C)Precise
			 geolocation information defined by rulemakingThe Commission
			 shall, by regulations promulgated under section 553 of title 5, United States
			 Code, define the term precise geolocation information for purposes
			 of subparagraph (A)(i)(VI).
				(9)Service
			 providerThe term service provider means an entity
			 that collects, maintains, processes, stores, or otherwise handles covered
			 information or sensitive information on behalf of a covered entity, including,
			 for the purposes of serving as a data processing center, distributing the
			 information, providing customer support, maintaining the covered entity’s
			 records, information technology management, Web site or other hosting service,
			 fraud detection, authentication, and other verification services, or performing
			 other administrative support functions for the covered entity.
			(10)Third
			 party
				(A)In
			 generalThe term third party means, with respect to
			 any covered entity, a person that—
					(i)is
			 not related to the covered entity by common ownership or corporate control;
			 or
					(ii)is
			 a business unit or corporate entity that holds itself out to the public as
			 separate from the covered entity, such that an individual acting reasonably
			 under the circumstances would not expect it to be related to the covered entity
			 or to have access to covered information the individual provides to that
			 covered entity.
					(B)Collection of
			 information by multiple sourcesFor the purpose of this definition, where
			 multiple persons collect covered information or sensitive information from or
			 about visitors to an online or mobile service, including a Web site, all such
			 persons other than the operator or publisher of the online or mobile service or
			 Web site shall be considered third parties unless—
					(i)the person meets
			 the requirements of the service provider exception in section 106(1); or
					(ii)the person
			 otherwise does not satisfy the requirements for a third party pursuant to the
			 regulations implemented pursuant to subparagraph (C).
					(C)RulemakingNot
			 later than 18 months after the date of the enactment of this Act, the
			 Commission shall promulgate regulations under section 553 of title 5, United
			 States Code, to clarify or modify the definition of third party for purposes of
			 this Act. In promulgating such regulations, the Commission shall
			 consider—
					(i)the
			 brand or brands associated with a covered entity;
					(ii)the
			 scope and nature of the businesses engaged in by a covered entity and a third
			 party, including the nature of the products or services offered by the covered
			 entity and third party; and
					(iii)the relationship
			 between a covered entity and a third party, taking into account such factors as
			 ownership and control.
					ITransparency,
			 Notice, and Individual Choice
			101.Information to
			 be made availableA covered
			 entity shall, in accordance with the regulations issued under section 102, make
			 available to individuals whose covered information or sensitive information it
			 collects or maintains the following information about its information privacy
			 practices and an individual’s options with regard to such practices:
				(1)The identity of
			 the covered entity.
				(2)A
			 description of any covered information or sensitive information collected or
			 stored by the covered entity.
				(3)The specific purposes for which the covered
			 entity collects and uses the covered information or sensitive information,
			 including disclosure as to whether and how the covered entity customizes
			 products or services or changes the prices of products or services based, in
			 whole or in part, on covered information or sensitive information about
			 individual customers or users.
				(4)The specific purposes for which covered
			 information or sensitive information may be disclosed to a third party and the
			 categories of third parties who may receive such information for each such
			 purpose.
				(5)The choice and means the covered entity
			 offers individuals for limiting the collection, use, and disclosure of covered
			 information or sensitive information, in accordance with sections 103 and
			 104.
				(6)A
			 description of the information for which an individual may request access and
			 the means to request such access, in accordance with section 202.
				(7)How the covered entity may merge, link, or
			 combine covered information or sensitive information collected from the
			 individual with other information about the individual that the covered entity
			 may acquire from third parties.
				(8)The retention schedule for covered
			 information and sensitive information in days, months, or years, or a statement
			 that the covered entity will retain such information indefinitely or
			 permanently.
				(9)Whether or not an individual has the right
			 to direct the covered entity to delete information collected from or about the
			 individual.
				(10)A reasonable means by which an individual
			 may contact the covered entity with any inquiries or complaints regarding the
			 covered entity’s practices—
					(A)concerning the
			 collection, use, disclosure, or handling of the individual’s covered
			 information or sensitive information in accordance with section 302(a);
			 or
					(B)to assure the accuracy of the individual’s
			 covered information or sensitive information in accordance with section
			 201(a).
					(11)The process by
			 which the covered entity notifies individuals of material changes to its
			 policies and practices.
				(12)A hyperlink to or
			 a listing of the Commission’s online consumer complaint form or the toll-free
			 number for the Commission’s Consumer Response Center.
				(13)The effective
			 date of the privacy notice.
				102.Provision of
			 notice or notices
				(a)In
			 generalIt shall be unlawful
			 for a covered entity to collect, use, or disclose covered information or
			 sensitive information unless it provides the information set forth in section
			 101 in concise, meaningful, timely, prominent, and easy-to-understand notice or
			 notices, in accordance with the regulations issued by the Commission under
			 subsection (b).
				(b)RulemakingNot
			 later than 18 months after the date of the enactment of this Act, the
			 Commission shall promulgate regulations under section 553 of title 5, United
			 States Code, to implement this section. In promulgating such regulations, the
			 Commission—
					(1)shall determine the means and timing of the
			 notices required under this section, taking into account the different media,
			 devices, or methods through which the covered entity collects covered
			 information or sensitive information;
					(2)shall have the
			 authority to allow for, or require, the provision of short notices or limited
			 disclosures that do not include all of the information set forth in section
			 101, if the Commission by regulation—
						(A)requires the
			 information to be otherwise clearly and conspicuously disclosed or available to
			 individuals; and
						(B)determines that the provision of such short
			 notices or limited disclosures will accomplish the purposes of this Act to
			 enhance transparency and provide individuals with meaningful choice regarding
			 the collection, use, and disclosure of their covered information or sensitive
			 information;
						(3)shall
			 consider—
						(A)whether the notice
			 or notices provide individuals with timely, effective, and meaningful notice
			 that will enable an individual to understand relevant information and make
			 informed choices;
						(B)whether providing
			 notice to individuals prior to or contemporaneously with the collection of
			 covered information is practical or reasonable under the circumstances;
						(C)the costs of
			 implementing the prescribed notice or notices;
						(D)the different
			 media and context through which covered information is collected;
						(E)whether it is reasonable and appropriate
			 under the circumstances for a third party or a service provider to be
			 responsible for providing notice and obtaining consent as required by this
			 title in lieu of a covered entity; and
						(F)the risk to
			 consumers and commerce of over-notification; and
						(4)may issue model
			 notices.
					(c)Exclusion from
			 notice requirements
					(1)Trade secret
			 informationNothing in this section shall require a covered
			 entity to reveal confidential, trade secret, or proprietary information.
					(2)In-person
			 transactionsNotice under this section shall not be required for
			 in-person collection of covered information if—
						(A)the covered
			 information is collected for an operational purpose; or
						(B)the covered entity
			 only is collecting the name, address, email address, telephone or fax number of
			 an individual and does not—
							(i)share the covered
			 information with third parties; or
							(ii)use
			 the covered information to acquire additional information about the individual
			 from third parties.
							(d)RetentionA
			 covered entity shall retain copies of the notice or notices issued pursuant to
			 this section for a period of 6 years after the date on which such notice was
			 issued or the date when it was last in effect, whichever is later, unless the
			 Commission determines pursuant to the rulemaking required under subsection (b)
			 that such retention is not practical under the circumstances.
				103.Opt-out consent
			 required for collection and use of covered information by a covered
			 entity
				(a)In
			 generalExcept as provided in subsections (e) and (f) and section
			 106, it shall be unlawful for a covered entity to collect or use covered
			 information about an individual without the consent of that individual, as set
			 forth in this section. A covered entity shall be considered to have the consent
			 of an individual for the collection and use of covered information about the
			 individual if—
					(1)the covered entity
			 has provided to the individual notice required under section 102 and its
			 implementing regulations;
					(2)the covered entity
			 provides the individual with a reasonable means to exercise an opt-out right
			 and decline consent for such collection and use; and
					(3)the individual
			 either affirmatively grants consent for such collection and use or does not
			 decline consent at the time notice is presented or made available to the
			 individual.
					(b)Duration of
			 individual’s opt-OutAn individual’s direction to opt out under
			 this section is effective permanently, unless otherwise directed by the
			 individual.
				(c)Subsequent
			 opt-OutA covered entity shall provide an individual with a
			 reasonable means to decline consent or revoke previously granted consent at any
			 time.
				(d)More detailed
			 optionsA covered entity may comply with this section by enabling
			 an individual to decline consent for specific uses of his or her covered
			 information, provided the individual has been given the opportunity to decline
			 consent for the collection and use of covered information for all purposes,
			 other than for an operational purpose excepted by subsection (e), for which
			 covered information may be collected and used by the covered entity.
				(e)Exception for
			 operational purposesThis section shall not apply to the
			 collection or use of covered information for an operational purpose.
				(f)Collection and
			 use as a condition of serviceNothing in this section shall
			 prohibit a covered entity from requiring, as a condition of an individual’s
			 receipt of a service or other benefit, including the receipt of an enhanced or
			 premium version of a product or service otherwise available, the reasonable
			 collection and use of covered information about the individual, provided
			 that—
					(1)the covered entity
			 has a direct relationship with the individual;
					(2)the covered
			 information is not shared with any third party except with the express
			 affirmative consent as set forth in section 104;
					(3)the covered entity
			 provides a clear, prominent, and specific statement describing the specific
			 purpose or purposes for which covered information may be used pursuant to
			 section 101;
					(4)the individual
			 provides consent by acknowledging the specific uses set forth in the clear and
			 prominent statement required under paragraph (3) as part of receiving the
			 service or other benefit from the covered entity; and
					(5)the individual is
			 able to later withdraw consent for the use by canceling the service or
			 otherwise indicating that he or she no longer wishes to receive the service or
			 other benefit.
					104.Express
			 affirmative consent
				(a)Disclosure of
			 covered information to third parties
					(1)Disclosure
			 prohibitedExcept as provided in section 106 and subject to title
			 IV of this Act, it shall be unlawful for a covered entity to disclose covered
			 information about an individual to a third party unless the covered entity has
			 received express affirmative consent from the individual prior to the
			 disclosure.
					(2)Exception for
			 joint marketingExpress affirmative consent shall not be required
			 for any disclosure related to the performance of joint marketing, if the
			 covered entity and the third party enter into a contractual agreement
			 prohibiting the third party from disclosing or using the covered information
			 except as necessary to carry out the joint marketing relationship.
					(b)Collection, use,
			 or disclosure of sensitive informationExcept as provided in section 106, a
			 covered entity may not collect, use, or disclose sensitive information from or
			 about an individual for any purpose unless the covered entity obtains the
			 express affirmative consent of the individual.
				(c)Comprehensive
			 online data collectionA
			 covered entity may not use hardware or software to monitor all or substantially
			 all of the individual’s Internet browsing or other significant class of
			 Internet or computer activity and collect, use, or disclose information
			 concerning such activity, except—
					(1)with the express
			 affirmative consent of the individual;
					(2)for the purpose of
			 making such information accessible to the individual or for use by the
			 individual; or
					(3)as provided in
			 section 106.
					(d)LimitationA third party that receives covered
			 information or sensitive information from a covered entity pursuant to this
			 section shall only use such information for the specific purposes authorized by
			 the individual when the individual granted express affirmative consent for the
			 disclosure of the information to a third party.
				(e)Revocation of
			 consentA covered entity that has obtained the express
			 affirmative consent of an individual pursuant to this section and section 105
			 shall provide the individual with a reasonable means, without charge, to
			 withdraw consent at any time thereafter.
				105.Material
			 changes to privacy practices
				(a)Retroactive
			 applicationA covered entity shall provide the notice required by
			 section 102 and obtain the express affirmative consent of the individual prior
			 to making a material change in privacy practices governing previously collected
			 covered information or sensitive information from that individual.
				(b)Prospective
			 applicationA covered entity
			 shall not make material changes to its privacy practices governing the
			 collection, use, or disclosure of covered information or sensitive information
			 that has not been previously collected unless, 30 days before the effective
			 date of the material change—
					(1)the covered entity
			 provides individuals with notice of the material change in accordance with
			 section 102; and
					(2)if required by
			 sections 103 and 104, obtains the individual’s consent to the material change
			 or allows the individual to terminate the individual’s relationship with the
			 covered entity.
					106.ExceptionsThe consent requirements of sections 103 and
			 104 shall not apply to the following:
				(1)Service
			 providers
					(A)When a covered
			 entity discloses covered information or sensitive information to a service
			 provider performing services or functions on behalf of and under the
			 instruction of the covered entity, provided—
						(i)the
			 covered entity obtained the required consent for the initial collection of such
			 information and provided notice as required by section 102;
						(ii)the
			 covered entity enters into a contractual agreement that prohibits the service
			 provider from using or disclosing the information other than to carry out the
			 purposes for which the information was disclosed; and
						(iii)in such cases, the covered entity remains
			 responsible and liable for the protection of covered information and sensitive
			 information that has been transferred to a service provider for
			 processing.
						(B)When a service
			 provider subsequently discloses the information to another service provider in
			 order to perform the same services or functions described in paragraph (1) on
			 behalf of the covered entity.
					(2)Fraud
			 detectionCollection, use, or disclosure necessary to protect or
			 defend the rights or property, including intellectual property, of the covered
			 entity against actual or potential security threats, fraud, theft, unauthorized
			 transactions, or other illegal activities.
				(3)Imminent
			 dangerCollection, use, or
			 disclosure necessary to prevent imminent danger to the personal safety of an
			 individual or group of individuals.
				(4)Compliance with
			 lawCollection, use, or
			 disclosure required in order to comply with a Federal, State, or local law,
			 rule, or other applicable legal requirement, including disclosures pursuant to
			 subpoena, summons, or other properly executed compulsory process.
				(5)Publicly
			 available informationCollection, use, or disclosure of publicly
			 available information, except that a covered entity may not use publicly
			 available information about an individual for marketing purposes if the
			 individual has opted out of the use by such covered entity of covered
			 information or sensitive information for marketing purposes.
				IIAccuracy, Access,
			 and Dispute Resolution
			201.Accuracy
				(a)Reasonable
			 proceduresEach covered
			 entity shall establish reasonable procedures to assure the accuracy of the
			 covered information or sensitive information it collects, assembles, or
			 maintains. Not later than 18 months after the date of the enactment of this
			 Act, the Commission shall promulgate regulations under section 553 of title 5,
			 United States Code, to implement this section. In promulgating such
			 regulations, the Commission shall consider—
					(1)the costs and
			 benefits of ensuring the accuracy of the information;
					(2)the sensitivity of
			 the information;
					(3)the purposes for
			 which the information will be used; and
					(4)the harms from
			 misuse of the information.
					(b)Limited
			 exception for fraud databasesThe requirement in subsection (a)
			 shall not prevent the collection or maintenance of information that may be
			 inaccurate with respect to a particular individual when that information is
			 being collected or maintained solely—
					(1)for the purpose of
			 indicating whether there may be a discrepancy or irregularity in the covered
			 information or sensitive information that is associated with an individual;
			 and
					(2)to help identify,
			 or authenticate the identity of, an individual, or to protect against or
			 investigate fraud or other unlawful conduct.
					(c)Limited
			 exception for publicly available informationSubject to section
			 202, a covered entity shall not be required to verify the accuracy of publicly
			 available information if the covered entity has reasonable procedures to ensure
			 that the publicly available information assembled or maintained by the covered
			 entity accurately reflects the information available to the general
			 public.
				202.Access and
			 dispute resolution
				(a)Access and
			 correctionA covered entity shall, upon request, provide an
			 individual with reasonable access to, and the ability to dispute the accuracy
			 or completeness of, covered information or sensitive information about that
			 individual if such information may be used for purposes that could result in an
			 adverse decision against the individual, including the denial of a right,
			 benefit, or privilege.
				(b)Access to
			 personal profiles
					(1)In
			 generalSubject to title IV, a covered entity shall, upon
			 request, provide an individual with reasonable access to any personal profile
			 about that individual that the entity stores in a manner that makes it
			 accessible in the normal course of business.
					(2)Special rule for
			 preference profilesWith
			 respect to a preference profile, the obligation to provide access and
			 correction under this section is met if the covered entity provides the ability
			 to review and change the preference information associated with a unique
			 persistent identifier.
					(3)participation in
			 Choice ProgramThis subsection shall not apply to a covered
			 entity that participates in a Choice Program under title IV.
					(c)Notice in lieu
			 of accessSubject to
			 subsection (b), in those instances in which covered information or sensitive
			 information is used only for purposes that could not reasonably result in an
			 adverse decision against an individual, including the denial of a right,
			 benefit, or privilege, a covered entity shall, upon request by an individual,
			 provide the individual with a general notice or representative sample of the
			 type or types of information the covered entity typically collects or stores
			 for such purposes.
				(d)Exceptions
					(1)A
			 covered entity may decline to provide an individual with access to covered
			 information or sensitive information if the covered entity reasonably
			 believes—
						(A)the individual
			 requesting access cannot reasonably verify his or her identity as the person to
			 which the information relates;
						(B)access by the
			 individual to the information is limited by law or legally recognized
			 privilege;
						(C)the information is
			 used for a legitimate governmental or fraud prevention purpose that would be
			 compromised by such access;
						(D)such request for
			 access is frivolous or vexatious;
						(E)the privacy or
			 other rights of persons other than the individual would be violated; or
						(F)proprietary or
			 confidential information, technology, or business processes would be revealed
			 as a result.
						(2)Where an exception
			 described in paragraph (1) applies only to a portion of the covered information
			 or sensitive information maintained by the covered entity, the covered entity
			 shall provide access required under subsections (a) and (b) to the information
			 to which the exception does not apply.
					(3)A covered entity may decline an
			 individual’s request to correct or amend covered information or sensitive
			 information pertaining to that individual where—
						(A)a reason for
			 denying access to the information under paragraph (1) would also apply to the
			 request to correct or amend the information; or
						(B)doing so would be
			 incompatible with a legal obligation, such as a requirement to retain certain
			 information.
						(e)FeesA
			 covered entity may charge a reasonable fee, as determined by the Commission,
			 for providing access in accordance with subsection (a) or (b).
				(f)Time
			 limitA covered entity shall respond to any access, correction,
			 or amendment request within 30 days after the receipt of the request. Such
			 response shall consist of one or more of the following:
					(1)The requested
			 information in accordance with subsection (a) or (b).
					(2)The general notice
			 in accordance with subsection (c).
					(3)Instructions for
			 accessing, correcting, or amending the requested information through an
			 automated mechanism.
					(4)A
			 confirmation that the requested corrections or amendments have been
			 made.
					(5)A
			 notification that the covered entity is declining to correct or amend
			 information pursuant to one of the exceptions described in subsection (d). Such
			 notification shall include the reason or reasons for not making the suggested
			 correction or amendment, unless one or more of such exceptions would also apply
			 to the disclosure of the reason or reasons.
					(6)A
			 request to resubmit the access request and an explanation of why the original
			 access request was deficient in cases where—
						(A)the scope or
			 nature of the request is unclear or the entity needs more information in order
			 to respond to the request;
						(B)the entity charges
			 a fee as permitted under subsection (e), and the fee has not been paid;
			 or
						(C)the entity
			 provides interested members of the public other reasonable and accessible
			 instructions for submitting an access request and such instructions were not
			 followed.
						(7)A
			 notification that additional time is needed where—
						(A)the entity cannot
			 reasonably provide a full response within 30 days after the receipt of the
			 access; and
						(B)the time extension
			 needed for a full response is no greater than an additional 30 days.
						(g)Rule of
			 constructionNothing in this
			 Act creates an obligation on a covered entity to provide an individual with the
			 right to delete information.
				(h)Additional
			 Requirements where correction or amendment is declinedIf the
			 covered entity declines to correct or amend the information described in
			 subsection (a), the covered entity shall—
					(1)note that the
			 information is disputed, including the individual’s statement disputing such
			 information, and take reasonable steps to verify such information under the
			 procedures outlined in section 201 if such information can be independently
			 verified; and
					(2)where the
			 information was obtained from a third party or is publicly available
			 information, inform the individual of the source of the information, and if
			 reasonably available, where a request for correction may be directed, and, if
			 the individual provides proof that the information is incorrect, correct the
			 inaccuracy in the covered entity’s records.
					(i)Other
			 limitationsThe obligations under this section do not, by
			 themselves, create any obligation on the covered entity to retain, maintain,
			 reorganize, or restructure covered information or sensitive information.
				(j)Data retention
			 exceptionCovered information or sensitive information retained
			 by the covered entity for under 30 days, or such other period of time as the
			 Commission may determine, shall not be subject to this section.
				(k)RulemakingNot
			 later than 18 months after the date of the enactment of this Act, the
			 Commission shall promulgate regulations under section 553 of title 5, United
			 States Code, to implement this section. In addition, the Commission shall
			 promulgate regulations, as necessary, on the application of the exceptions and
			 limitations in subsection (d), including any additional circumstances in which
			 a covered entity may limit access to information under such subsection that the
			 Commission determines to be appropriate.
				IIIData Security,
			 Data Minimization, and Accountability
			301.Data
			 security
				(a)In
			 generalEach covered entity and service provider shall establish,
			 implement, and maintain reasonable and appropriate administrative, technical,
			 and physical safeguards to—
					(1)ensure the
			 security, integrity, and confidentiality of the covered information or
			 sensitive information it collects, assembles, or maintains;
					(2)protect against
			 any anticipated threats, reasonably foreseeable vulnerabilities, or hazards to
			 the security or integrity of such information; and
					(3)protect against
			 unauthorized access to or use of such information and loss, misuse, alteration,
			 or destruction of such information.
					(b)Factors for
			 appropriate safeguardsNot
			 later than 18 months after the date of the enactment of this Act, the
			 Commission shall promulgate regulations under section 553 of title 5, United
			 States Code, to implement this section. In promulgating such regulations, the
			 Commission shall consider—
					(1)the size and
			 complexity of an entity;
					(2)the nature and
			 scope of the activities of an entity;
					(3)the sensitivity of
			 the information;
					(4)the current state
			 of the art in administrative, technical, and physical safeguards for protecting
			 information; and
					(5)the cost of
			 implementing such safeguards.
					302.Accountability
				(a)Complaints to
			 the covered entityA covered entity shall provide a process for
			 individuals to make complaints concerning the covered entity’s policies and
			 procedures required by this Act.
				(b)Privacy risk
			 assessmentA covered entity
			 shall conduct an assessment of the risks to individuals raised by the
			 collection, use, and disclosure of covered information or sensitive information
			 prior to the implementation of commercial projects, marketing initiatives,
			 business models, applications, and other products or services in which the
			 covered entity intends to collect, or believes there is a reasonable likelihood
			 it will collect, covered information or sensitive information from or about
			 more than 1,000,000 individuals.
				(c)Periodic
			 evaluation of practicesA covered entity shall conduct periodic
			 assessments to evaluate—
					(1)whether the
			 covered information or sensitive information the covered entity has collected
			 is and remains necessary for the purposes disclosed at the time of collection
			 pursuant to subsections (c) and (d) of section 101; and
					(2)whether the
			 covered entity’s ongoing collection practices are and remain necessary for a
			 legitimate business purpose.
					303.Data
			 minimization obligationsA
			 covered entity that uses covered information or sensitive information for any
			 purpose shall retain such data only as long as necessary to fulfill a
			 legitimate business purpose or comply with a legal requirement.
			IVSafe
			 Harbor and Self-Regulatory Choice Program
			401.Safe
			 harborA covered entity that
			 participates in, and is in compliance with, 1 or more self-regulatory programs
			 approved by the Commission under section 402 (in this title referred to as a
			 Choice ProgramÍ) shall not be subject to—
				(1)the requirements for express affirmative
			 consent required under subsection 104(a) for the specified uses of covered
			 information addressed by the Choice Program as described in section
			 403(1)(A);
				(2)the requirement of
			 access to information under section 202(b); or
				(3)liability in a
			 private right of action brought under section 604.
				402.Approval by the
			 Federal Trade Commission
				(a)Initial
			 approvalNot later than 270 days after the submission of an
			 application for approval of a Choice Program under this section, the Commission
			 shall approve or decline to approve such program. The Commission shall only
			 approve such program if the Commission finds, after notice and comment, that
			 the program complies with the requirements of section 403.
				(b)Approval of
			 modificationsThe Commission shall approve or decline to approve
			 any material change in a Choice Program previously approved by the Commission
			 within 120 days after submission of an application for approval by such
			 program. The Commission shall only approve such material change if the
			 Commission finds, after notice and comment, that the proposed change complies
			 with the requirements of section 403.
				(c)DurationA
			 Choice Program approved by the Commission under this section shall be approved
			 for a period of 5 years.
				(d)AppealsFinal
			 action by the Commission on a request for approval, or the failure to act
			 within 270 days on a request for approval, submitted under this section may be
			 appealed to a district court of the United States of appropriate jurisdiction
			 as provided for in section 706 of title 5, United States Code.
				403.Requirements of
			 self-regulatory programTo be
			 approved as a Choice Program under this section, a program shall—
				(1)provide
			 individuals with—
					(A)a clear and
			 conspicuous opt-out mechanism that, when selected by the individual, prohibits
			 all covered entities participating in the Choice Program from disclosing
			 covered information to a third party for 1 or more specified uses, and may
			 offer individuals a preference management tool that will enable an individual
			 to make more detailed choices about the transfer of covered information to a
			 third party; and
					(B)a clear and
			 conspicuous mechanism to set communication preferences, online behavioral
			 advertising preferences, and such other preferences as the Choice Program may
			 determine, subject to the approval of the Commission, that when selected by the
			 individual, applies the individual’s selected preferences to all covered
			 entities participating in the Choice Program; and
					(2)establish—
					(A)procedures for
			 reviewing applications by covered entities to participate in the Choice
			 Program;
					(B)procedures for
			 periodic assessment of its procedures and for conducting periodic random
			 compliance testing of covered entities participating in such Choice
			 Program;
					(C)consequences for
			 failure to comply with program requirements, such as public notice of the
			 covered entity’s noncompliance, suspension, or expulsion from the program, or
			 referral to the Commission for enforcement; and
					(D)guidelines and procedures requiring a
			 participating covered entity to provide equivalent or greater protections for
			 individuals and their covered information and sensitive information as are
			 provided under titles I and II.
					404.RulemakingNot later than 18 months after the date of
			 enactment of this Act, the Commission shall promulgate regulations under
			 section 553 of title 5, United States Code, to implement this section and to
			 provide compliance guidance for entities seeking to be approved under this
			 title, including regulations—
				(1)establishing criteria for the submission of
			 the application, including evidence of how the Choice Program will comply with
			 the requirements of section 403;
				(2)establishing criteria for opt-out
			 mechanisms and communication preferences, online behavioral advertising
			 preferences, or other preferences meeting the requirements of this
			 title;
				(3)establishing consequences for failure to
			 comply with the requirements of section 403, such as public notice of the
			 Choice Program’s noncompliance and suspension or revocation of the Commission’s
			 approval of such Program as described in section 402;
				(4)allowing for and
			 promoting continued evolution and innovation in privacy protection, meaningful
			 consumer control, simplified approaches to disclosure, and transparency;
				(5)providing
			 additional incentives for self-regulation by covered entities to implement the
			 protections afforded individuals under titles I and II of this Act; and
				(6)providing that a
			 covered entity will be considered to be in compliance with the requirements of
			 titles I and II of this Act and the regulations issued under such titles if
			 that covered entity complies with guidelines or requirements of a Choice
			 Program approved under section 402.
				VExemptions
			501.Use of
			 aggregate or deidentified information
				(a)General
			 exclusionSubject to subsections (b) and (c), nothing in this Act
			 shall preclude a covered entity from collecting, using, or disclosing—
					(1)aggregate
			 information; or
					(2)covered information or sensitive
			 information from which identifying information has been obscured or removed
			 using reasonable and appropriate methods such that the remaining information
			 does not identify, and there is no reasonable basis to believe that the
			 information can be used to identify—
						(A)the specific
			 individual to whom such covered information relates; or
						(B)a computer or
			 device owned or used by a specific individual.
						(b)Reasonable
			 procedures for disclosureIf a covered entity discloses the
			 information described in paragraphs (1) and (2) of subsection (a) to a third
			 party, the covered entity shall take reasonable steps to protect such
			 information, including, in the case of the information described in such
			 paragraph (2), not disclosing the algorithm or other mechanism used to obscure
			 or remove the identifying information, and obtaining satisfactory written
			 assurance that the third party will not attempt to reconstruct the identifying
			 information.
				(c)Prohibition on
			 reconstructing or revealing identifying information
					(1)In
			 generalIt shall be unlawful for any person to reconstruct or
			 reveal the identifying information that has been removed or obscured (as
			 described in subsection (a)(2)).
					(2)RulemakingNot later than 18 months after the date of
			 the enactment of this Act, the Commission shall promulgate regulations under
			 section 553 of title 5, United States Code, to establish exemptions to this
			 subsection. In promulgating such regulations, the Commission shall
			 consider—
						(A)the purposes for
			 which such identifying information may need to be reconstructed or
			 revealed;
						(B)the size and
			 sensitivity of the data set; and
						(C)public policy
			 issues such as health, safety, and national security.
						502.Activities
			 covered by other Federal privacy lawsExcept as provided expressly in this Act,
			 this Act shall have no effect on activities covered by any of the
			 following:
				(1)Title V of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6801 et seq.).
				(2)The Fair Credit
			 Reporting Act (15 U.S.C. 1681 et seq.).
				(3)The Health
			 Insurance Portability and Accountability Act of 1996 (Public Law
			 104–191).
				(4)Part C of title XI
			 of the Social Security Act (42 U.S.C. 1320d et seq.).
				(5)Section 222 or 631
			 of the Communications Act of 1934 (47 U.S.C. 222; 551).
				(6)The Children’s
			 Online Privacy Protection Act of 1998 (15 U.S.C. 6501 et seq.).
				(7)The CAN–SPAM Act
			 of 2003 (15 U.S.C. 7701 et seq.).
				(8)Chapter 119, 121,
			 or 206 of title 18, United States Code.
				VIApplication and
			 Enforcement
			601.General
			 applicationThe requirements
			 of this Act shall only apply to those persons over which the Commission has
			 authority pursuant to section 5(a)(2) of the Federal Trade Commission Act (15
			 U.S.C. 45(a)(2)). Notwithstanding any provision of such Act or any other
			 provision of law, common carriers subject to the Communications Act of 1934 (47
			 U.S.C. 151 et seq.) and any amendment thereto shall be subject to the
			 jurisdiction of the Commission for purposes of this Act.
			602.Enforcement by
			 the Federal Trade Commission
				(a)Unfair or
			 deceptive acts or practicesA violation of titles I, II, or III
			 shall be treated as an unfair and deceptive act or practice in violation of a
			 regulation under section 18(a)(1)(B) of the Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
				(b)Powers of
			 commissionThe Commission shall enforce this Act in the same
			 manner, by the same means, and with the same jurisdiction, powers, and duties
			 as though all applicable terms and provisions of the Federal Trade Commission
			 Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
			 Any person who violates this Act or the regulations issued under this Act shall
			 be subject to the penalties and entitled to the privileges and immunities
			 provided in that Act.
				(c)Rulemaking
			 authority
					(1)RulemakingThe
			 Commission may, in accordance with section 553 of title 5, United States Code,
			 issue such regulations it determines to be necessary to carry out this
			 Act.
					(2)Authority to
			 grant exceptionsThe regulations prescribed under paragraph (1)
			 may include such additional exceptions to titles I, II, III, IV, and V of this
			 Act as the Commission considers consistent with the purposes of this
			 Act.
					(3)LimitationIn
			 promulgating rules under this Act, the Commission shall not require the
			 deployment or use of any specific products or technologies, including any
			 specific computer software or hardware.
					603.Enforcement by
			 State attorneys general
				(a)Civil
			 actionIn any case in which the attorney general of a State, or
			 an official or agency of a State, has reason to believe that an interest of the
			 residents of that State has been or is threatened or adversely affected by any
			 person who violates this Act, the attorney general, official, or agency of the
			 State, as parens patriae, may bring a civil action on behalf of the residents
			 of the State in an appropriate district court of the United States—
					(1)to enjoin further
			 violation of this Act by the defendant;
					(2)to compel
			 compliance with this Act; or
					(3)for violations of
			 titles I, II, or III of this Act, to obtain civil penalties in the amount
			 determined under subsection (b).
					(b)Civil
			 penalties
					(1)CalculationFor purposes of calculating the civil
			 penalties that may be obtained under subsection (a)(3)—
						(A)with regard to a
			 violation of title I, the amount determined under this paragraph is the amount
			 calculated by multiplying the number of days that a covered entity is not in
			 compliance with such title, or the number of individuals for whom the covered
			 entity failed to obtain consent as required by such title, whichever is
			 greater, by an amount not to exceed $11,000; and
						(B)with regard to a
			 violation of title II or III, the amount determined under this paragraph is the
			 amount calculated by multiplying the number of days that a covered entity is
			 not in compliance with such title or titles by an amount not to exceed
			 $11,000.
						(2)Adjustment for
			 inflationBeginning on the date that the Consumer Price Index for
			 All Urban Consumers is first published by the Bureau of Labor Statistics that
			 is after 1 year after the date of enactment of this Act, and each year
			 thereafter, the amounts specified in subparagraphs (A) and (B) of paragraph (1)
			 shall be increased by the percentage increase in the Consumer Price Index
			 published on that date from the Consumer Price Index published the previous
			 year.
					(3)Maximum total
			 liabilityNotwithstanding the number of actions which may be
			 brought against a person under this section the maximum civil penalty for which
			 any person may be liable under this section shall not exceed—
						(A)$5,000,000 for any
			 related series of violations of title I; and
						(B)$5,000,000 for any related series of
			 violations of title II and title III.
						(4)Effect of
			 participation in Choice ProgramIf a covered entity participates
			 in a Choice Program established under title IV and cures the alleged violation
			 of title I or II in a reasonable period of time after receiving notice of the
			 alleged violation, such conduct shall be taken into consideration by a State or
			 a court in determining the amount of civil penalties under this
			 subsection.
					(c)Intervention by
			 the FTC
					(1)Notice and
			 interventionThe State shall provide prior written notice of any
			 action under subsection (a) to the Commission and provide the Commission with a
			 copy of its complaint, except in any case in which such prior notice is not
			 feasible, in which case the State shall serve such notice immediately upon
			 instituting such action. The Commission shall have the right—
						(A)to intervene in
			 the action;
						(B)upon so
			 intervening, to be heard on all matters arising therein; and
						(C)to file petitions
			 for appeal.
						(2)Limitation on
			 state action while federal action is pendingIf the Commission
			 has instituted a civil action for violation of this Act, no attorney general of
			 a State, or official, or agency of a State, may bring an action under this
			 section during the pendency of that action against any defendant named in the
			 complaint of the Commission for any violation of this Act alleged in the
			 complaint.
					(d)ConstructionFor
			 purposes of bringing any civil action under subsection (a), nothing in this Act
			 shall be construed to prevent an attorney general of a State from exercising
			 the powers conferred on the attorney general by the laws of that State
			 to—
					(1)conduct
			 investigations;
					(2)administer oaths
			 or affirmations; or
					(3)compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.
					604.Private right
			 of action
				(a)In
			 generalA covered entity,
			 other than a covered entity that participates in and is in compliance with a
			 Choice Program established under title IV, who willfully fails to comply with
			 sections 103 or 104 of this Act with respect to any individual is liable to
			 that individual in a civil action brought in a district court of the United
			 States of appropriate jurisdiction in an amount equal to the sum of—
					(1)the greater of any
			 actual damages of not less than $100 and not more than $1,000;
					(2)such amount of
			 punitive damages as the court may allow; and
					(3)in the case of any
			 successful action under this section, the costs of the action together with
			 reasonable attorney’s fees as determined by the court.
					(b)LimitationA
			 civil action under this section may not be commenced later than 2 years after
			 the date upon which the claimant first discovered or had a reasonable
			 opportunity to discover the violation.
				605.Effect on other
			 laws
				(a)Preemption of
			 state lawsThis Act supersedes any provision of a statute,
			 regulation, or rule of a State or political subdivision of a State, with
			 respect to those entities covered by the regulations issued pursuant to this
			 Act, that expressly requires covered entities to implement requirements with
			 respect to the collection, use, or disclosure of covered information addressed
			 in this Act.
				(b)Additional
			 preemption
					(1)In
			 generalNo person other than a person specified in section 603 or
			 604 may bring a civil action under the laws of any State if such action is
			 premised in whole or in part upon the defendant violating any provision of this
			 Act.
					(2)Protection of
			 state consumer protection lawsThis subsection shall not be
			 construed to limit the enforcement of any State consumer protection law by an
			 attorney general or other official of a State.
					(c)Protection of
			 certain state lawsThis Act shall not be construed to preempt the
			 applicability of—
					(1)State laws that
			 address the collection, use, or disclosure of health information or financial
			 information;
					(2)State laws that
			 address notification requirements in the event of a data breach;
					(3)State trespass,
			 contract, or tort law; or
					(4)other State laws
			 to the extent that those laws relate to acts of fraud.
					(d)Preservation of
			 FTC authorityNothing in this Act may be construed in any way to
			 limit or affect the Commission’s authority under any provision of law.
				(e)Rule of
			 construction relating to required disclosures to government
			 entitiesThis Act shall not be construed to expand or limit the
			 duty or authority of a covered entity, service provider, or third party to
			 disclose covered information or sensitive information to a government entity
			 under any provision of law.
				VIIMiscellaneous
			 Provisions
			701.ReviewNot later than 5 years after the effective
			 date of the regulations initially issued under this Act, the Commission
			 shall—
				(1)review the implementation of this Act,
			 including the effect of the implementation of this Act on practices relating to
			 the collection, use, and disclosure of covered information and sensitive
			 information; and
				(2)prepare and submit
			 to Congress a report on the results of the review under paragraph (1).
				702.Consumer and
			 business education campaignBeginning on the effective date of this Act
			 as set forth in section 703, the Commission shall—
				(1)conduct a consumer
			 education campaign to inform individuals of the rights and protections afforded
			 by this Act and the steps that individuals can take to affirmatively consent or
			 decline consent to the collection, use, and disclosure of information under
			 this Act and the regulations issued pursuant to this Act; and
				(2)provide guidance
			 to businesses regarding their obligations under this Act, including guidance on
			 how to participate in a Choice Program approved under title IV.
				703.Effective
			 dateThis Act shall take
			 effect 2 years after the date of the enactment of this Act. The Commission may
			 stay enforcement of this Act for such period of time as the Commission
			 determines necessary to allow for the establishment and Commission approval of
			 a Choice Program under title IV and for covered entities to commence
			 participation in such a program.
			704.SeverabilityIf any provision of this Act, or the
			 application thereof to any person or circumstance, is held unconstitutional or
			 otherwise invalid, the validity of the remainder of the Act and the application
			 of such provision to other persons and circumstances shall not be affected
			 thereby.
			
